                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,                                   Case No. 18-cr-20599
                                                    Hon. Matthew F. Leitman
v.

DEANGELO MONTEZ TALTON,

     Defendant
__________________________________________________________________/


          ORDER GRANTING IN PART AND DENYING IN PART
           DEFENDANT’S EX PARTE SEALED MOTION FOR
     ISSUANCE OF A RULE 17(C) SUBPOENA DUCES TECUM (ECF #8)

       On November 5, 2018, Defendant Deanglo Montez Talton filed an ex parte

sealed motion for issuance of a Rule 17(c) subpoena. (See ECF #8.) For the reasons

stated on the record during a sealed, ex parte status conference on January 9, 2019,

the motion is GRANTED IN PART AND DENIED IN PART as follows. Counsel

for Talton may issue and serve a subpoena on third-party Hi-Tech Protection

Security. The subpoena shall compel Hi-Tech to produce the documents identified

in sub-paragraphs 5 and 7 of paragraph 5 of the sealed motion. (See id. at Pg. ID 26.)

Counsel shall give Hi-Tech two weeks to respond to the subpoena and shall direct

Hi-Tech to deliver the requested documents to this Court’s chambers in Flint,



                                          1
 
Michigan. The motion is DENIED with respect to all other categories of documents

identified in the motion.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: January 9, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 9, 2019, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9764

 




                                       2
 
